Exhibit 10.6

 

MGM RESORTS INTERNATIONAL

FORM OF RESTRICTED STOCK UNITS AGREEMENT (NON-EMPLOYEE DIRECTOR)

 

--------------------------------------------------------------------------------

 

No. of Restricted Stock Units:

 

This Agreement (including its Exhibit, the “Agreement”) is made by and between
MGM Resorts International (formerly MGM MIRAGE), a Delaware corporation (the
“Company”), and
                                                                            
(the “Participant”) with an effective date of
                                    .

 

RECITALS

 

A.            The Board of Directors of the Company (the “Board”) has adopted
the Company’s 2005 Omnibus Incentive Plan, as amended (the “Plan”), which
provides for the granting of Restricted Stock Units (as that term is defined in
Section 1 below) to selected service providers.  Capitalized terms used and not
defined in this Agreement shall have the same meanings as in the Plan.

 

B.            The Board believes that the grant of Restricted Stock Units will
stimulate the interest of selected Directors in, and strengthen their desire to
remain with, the Company or a Parent or Subsidiary (as those terms are
hereinafter defined).

 

C.            The Company and the Participant intend that the Plan and this
Agreement constitute the entire agreement between the parties hereto with regard
to the subject matter hereof and shall supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied, and including, without limitation, any agreement between the
Participant and the Company or any of its affiliates (including, without
limitation, any Parent or Subsidiary) whether previously entered into, currently
effective or entered into in the future) which relate to the subject matter
hereof.

 

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.             Definitions.

 

1.1           “Change of Control” means

 

A.            the date that a reorganization, merger, consolidation,
recapitalization, or similar transaction is consummated, unless: (i) at least
50% of the outstanding voting securities of the surviving or resulting entity
(including, without limitation, an entity which as a result of such transaction
owns the Company either directly or through one or more

 

1

--------------------------------------------------------------------------------


 

subsidiaries) (“Resulting Entity”) are beneficially owned, directly or
indirectly, by the persons who were the beneficial owners of the outstanding
voting securities of the Corporation immediately prior to such transaction in
substantially the same proportions as their beneficial ownership, immediately
prior to such transaction, of the outstanding voting securities of the
Corporation and (ii) immediately following such transaction no person or persons
acting as a group beneficially owns capital stock of the Resulting Entity
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Resulting Entity;

 

B.            the date that a majority of members of the Company’s Board is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board
before the date of the appointment or election;

 

C.            the date that any one person, or persons acting as a group,
acquires (or has or have acquired as of the date of the most recent acquisition
by such person or persons) beneficial ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; or

 

D.            the date that any one person acquires, or persons acting as a
group acquire (or has or have acquired as of the date of the most recent
acquisition by such person or persons), assets from the Company that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions.

 

1.2           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.3           “Committee” means the Compensation Committee of the Board.

 

1.4           “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.

 

1.5           “Fair Market Value” means the closing price of a share of Stock
reported on the New York Stock Exchange (“NYSE”) or other applicable established
stock exchange or over the counter market on the applicable date of
determination, or if no closing price was reported on such date, the first
trading day immediately preceding the applicable date of determination on which
such a closing price was reported.  In the event shares of Stock are not
publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the Committee in such manner as it deems appropriate.

 

1.6           “Parent” means a parent corporation as defined in
Section 424(e) of the Code.

 

2

--------------------------------------------------------------------------------


 

1.7          “Restricted Stock Unit” means an award granted to a Participant
pursuant to Article 8 of the Plan, except that no shares of Stock are actually
awarded or granted to the Participant on the date of grant.

 

1.8           “Section 409A” means Section 409A of the Code, and the regulations
and guidance promulgated thereunder to the extent applicable.

 

1.9                                 “Stock” means the Company’s common stock,
$.01 par value per share.

 

1.10         “Subsidiary” means a subsidiary corporation of the Company as
defined in Section 424(f) of the Code or corporation or other entity, whether
domestic or foreign,  in which the Company has or obtains a proprietary interest
of more than fifty percent (50%) by reason of stock ownership or otherwise.

 

2.             Grant to Participant.  The Company hereby grants to the
Participant, subject to the terms and conditions of the Plan and this Agreement,
an award of                  Restricted Stock Units.  Except as otherwise set
forth in the Plan or this Agreement, (i) each Restricted Stock Unit represents
the right to receive one (1) share of Stock upon vesting of such Restricted
Stock Units, (ii) unless and until the Restricted Stock Units have vested in
accordance with the terms of this Agreement, the Participant shall not have any
right to delivery of the shares of Stock underlying such Restricted Stock Units
or any other consideration in respect thereof and (iii) each Restricted Stock
Unit that vests shall be paid to the Participant within thirty (30) days
following the date that the Restricted Stock Unit vests or the date(s) set forth
in Sections 3.1 and 3.2, as applicable, unless such payment is deferred pursuant
to the terms of the MGM Resorts International 2012 Deferred Compensation Plan
for Non-Employee Directors.

 

3.             Terms and Conditions.

 

3.1           Vesting Schedule.  Subject to Section 3.2 and the Participant’s
continued service on the Board through the Vesting Date, the Restricted Stock
Units shall vest in full on the earlier of                        or the date of
the next annual meeting of the Company’s stockholders following the date of
grant of the Restricted Stock Units (the “Vesting Date”).  The Restricted Stock
Units that vest on the Vesting Date shall be paid to the Participant within
thirty (30) days following the Vesting Date, unless such payment is deferred
pursuant to the terms of the MGM Resorts International 2012 Deferred
Compensation Plan for Non-Employee Directors.

 

3.2           Vesting at Cessation of Board Service.  Upon cessation of service
on the Board for any reason the unvested portion of the Restricted Stock Units
shall be forfeited without any consideration; provided, however, that, upon
cessation of service on the Board due to the Participant’s death, Disability, or
voluntary separation after five years of Board service, any unvested Restricted
Stock Units shall become immediately vested and shall be paid within thirty (30)
days after such event, unless such payment is deferred pursuant to the terms of
the MGM Resorts International 2012 Deferred Compensation Plan for Non-Employee
Directors .

 

3.3           Board or Committee Discretion.  The Board or Committee, as
applicable, in its discretion, may accelerate the vesting of the balance, or
some lesser portion, of the Participant’s unvested Restricted Stock Units at any
time, subject to the terms of the Plan and this Agreement.  If so accelerated,
the Restricted Stock Units will be considered as having vested as of the date
specified by the Board or Committee, as applicable, or an applicable written
agreement but the Board or Committee will have no right to accelerate any
payment under this Agreement if such acceleration would cause this Agreement to
fail to comply with Section 409A.

 

3

--------------------------------------------------------------------------------


 

3.4           No Rights as a Stockholder.  Participant will have no rights as a
stockholder with respect to any shares of Stock subject to Restricted Stock
Units until the Restricted Stock Units have vested and shares of Stock relating
thereto have been issued and recorded on the records of the Company or its
transfer agent or registrars.

 

3.5           Limits on Transferability.  The Restricted Stock Units granted
under this Agreement may be transferred solely to a trust in which the
Participant or the Participant’s spouse control the management of the assets. 
With respect to Restricted Stock Units, if any, that have been transferred to a
trust, references in this Agreement to vesting related to such Restricted Stock
Units shall be deemed to include such trust.  Any transfer of Restricted Stock
Units shall be subject to the terms and conditions of the Plan and this
Agreement and the transferee shall be subject to the same terms and conditions
as if it were the Participant.  No interest of the Participant under this
Agreement shall be subject to attachment, execution, garnishment, sequestration,
the laws of bankruptcy or any other legal or equitable process.

 

3.6           Adjustments.  If there is any change in the Stock by reason of any
stock dividend, recapitalization, reorganization, merger, consolidation,
split-up, combination or exchange of shares of Stock, or any similar change
affecting the Stock the Committee will make appropriate and proportionate
adjustments (including relating to the Stock, other securities, cash or other
consideration which may be acquired upon vesting of the Restricted Stock Units)
that it deems necessary to the number and class of securities subject to the
Restricted Stock Units and any other terms of this Agreement.  Any adjustment so
made shall be final and binding upon the Participant.

 

3.7           No Right to Continued Performance of Services.  The grant of the
Restricted Stock Units does not confer upon the Participant any right to
continue to serve on the Board, nor may it interfere in any way with the right
of the Company or the Board to terminate the Participant’s services at any time.

 

3.8           Compliance With Law and Regulations.  The grant and vesting of
Restricted Stock Units and the obligation of the Company to issue shares of
Stock under this Agreement are subject to all applicable federal and state laws,
rules and regulations, including those related to disclosure of financial and
other information to the Participant and to approvals by any government or
regulatory agency as may be required.  The Company shall not be required to
issue or deliver any certificates for shares of Stock prior to (A) the listing
of such shares on any stock exchange on which the Stock may then be listed and
(B) the completion of any registration or qualification of such shares under any
federal or state law, or any rule or regulation of any government body which the
Company shall, in its sole discretion, determine to be necessary or advisable.

 

3.9           Change of Control.  Upon the occurrence of a Change of Control,
unless otherwise specifically prohibited under applicable laws or by the
applicable rules and regulations of any governing governmental agencies or
national securities exchanges, any unvested Restricted Stock Units shall become
immediately vested and shall be paid within thirty (30) days after such Change
of Control; provided, that such payment shall not be accelerated to the extent
such acceleration would cause this Agreement to fail to comply with
Section 409A.

 

4

--------------------------------------------------------------------------------


 

4.             Investment Representation.  The Participant must, within five
(5) days of demand by the Company furnish the Company an agreement satisfactory
to the Company in which the Participant represents that the shares of Stock
acquired upon vesting are being acquired for investment.  The Company will have
the right, at its election, to place legends on the certificates representing
the shares of Stock so being issued with respect to limitations on
transferability imposed by federal and/or state laws, and the Company will have
the right to issue “stop transfer” instructions to its transfer agent.

 

5.             Participant Bound by Plan.  The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof as amended from time to time.

 

6.             Withholding.  The Company or any Parent or Subsidiary shall have
the right and is hereby authorized to withhold, any applicable withholding taxes
in respect of the Restarted Stock Units awarded by this Agreement, their grant,
vesting or otherwise, and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes, which may include, without limitation, reducing the number of
shares otherwise distributable to the Participant by the number of shares of
Stock whose Fair Market Value is equal to the amount of tax required to be
withheld by the Company or a Parent or Subsidiary as a result of the vesting or
settlement or otherwise of the Restricted Stock Units.

 

7.             Notices.  Any notice hereunder to the Company must be addressed
to:  MGM Resorts International, 3600 Las Vegas Boulevard South, Las Vegas,
Nevada 89109, Attention:  2005 Omnibus Incentive Plan Administrator, and any
notice hereunder to the Participant must be addressed to the Participant at the
Participant’s last address on the records of the Company, subject to the right
of either party to designate at any time hereafter in writing some other
address.  Any notice shall be deemed to have been duly given on personal
delivery or three (3) days after being sent in a properly sealed envelope,
addressed as set forth above, and deposited (with first class postage prepaid)
in the United States mail.

 

8.             Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof and shall supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied, and
including, without limitation, any agreement between the Participant and the
Company or any of its affiliates (including, without limitation, any Parent or
Subsidiary) whether previously entered into, currently effective or entered into
in the future that provides terms and conditions for equity awards) which relate
to the subject matter hereof.

 

9.             Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed a waiver of any other or subsequent breach or condition whether
of like or different nature.

 

10.           Participant Undertaking.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to this Agreement.

 

5

--------------------------------------------------------------------------------


 

11.           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.

 

12.           Governing Law.  The parties hereto agree that the validity,
construction and interpretation of this Agreement shall be governed by the laws
of the state of Nevada.

 

13.           Arbitration.  Except as otherwise provided in Exhibit A to this
Agreement (which constitutes a material provision of this Agreement), disputes
relating to this Agreement shall be resolved by arbitration pursuant to
Exhibit A hereto.

 

14.           Amendment.  This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto; provided that
the Company may alter, modify or amend this Agreement unilaterally if such
change is not materially adverse to the Participant or to cause this Agreement
to comply with applicable law.

 

15.           Severability.  The provisions of this Agreement are severable and
if any portion of this Agreement is declared contrary to any law, regulation or
is otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

 

16.           Execution.  Each party agrees that an electronic, facsimile or
digital signature or an online acceptance or acknowledgment will be accorded the
full legal force and effect of a handwritten signature under Nevada law.  This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

17.           Variation of Pronouns.  All pronouns and any variations thereof
contained herein shall be deemed to refer to masculine, feminine, neuter,
singular or plural, as the identity of the person or persons may require.

 

18.           Tax Treatment; Section 409A.  The Participant shall be responsible
for all taxes with respect to the Restricted Stock Units.  Notwithstanding the
forgoing or any provision of the Plan or this Agreement:

 

18.1         The parties agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A, and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A.  If any provision of this Agreement or
the Plan contravenes Section 409A or could cause the Participant to incur any
tax, interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision.  However, the Company makes no guarantee regarding the tax treatment
of the Restricted Stock Units and none of the Company, its Parent, Subsidiaries
or affiliates, nor any of their employees or representatives shall have any
liability to the Participant with respect thereto.

 

6

--------------------------------------------------------------------------------


 

18.2        A cessation or termination of service shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits considered “nonqualified deferred
compensation” under Section 409A upon or following a termination of service
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of service”, “cessation of service”
or like terms shall mean “separation from service.”  If the Participant is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Section 409A payable on account of a “separation from
service,” to the minimum extent required under Section 409A, such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Participant, and (ii) the date of the
Participant’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 18.2 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed on the first business day
following the expiration of the Delay Period to the Participant in a lump sum,
and any remaining payments and benefits due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

 

18.3        For purposes of Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

*           *           *

 

[The remainder of this page is left blank intentionally.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Units
Agreement as of the date first written above.

 

 

MGM RESORTS INTERNATIONAL

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

Name:

 

[Signature Page to Restricted Stock Units Agreement]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ARBITRATION

 

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

 

1.                                      Except for a claim by either Participant
or the Company for injunctive relief where such would be otherwise authorized by
law, any controversy or claim arising out of or relating to the Agreement or the
breach hereof including without limitation any claim involving the
interpretation or application of the Agreement or the Plan, shall be submitted
to binding arbitration in accordance with the employment arbitration rules then
in effect of the Judicial Arbitration and Mediation Service (“JAMS”), to the
extent not inconsistent with this paragraph.  This Exhibit A covers any claim
Participant might have against any officer, director, employee, or agent of the
Company, or any of the Company’s subsidiaries, divisions, and affiliates, and
all successors and assigns of any of them.  The promises by the Company and
Participant to arbitrate differences, rather than litigate them before courts or
other bodies, provide consideration for each other, in addition to other
consideration provided under the Agreement.

 

2.                                      Claims Subject to Arbitration.  This
Exhibit A contemplates mandatory arbitration to the fullest extent permitted by
law.  Only claims that are justiciable under applicable state or federal law are
covered by this Exhibit A.  Such claims include any and all alleged violations
of any state or federal law whether common law, statutory, arising under
regulation or ordinance, or any other law, brought by any current or former
directors.

 

3.                                      Non-Waiver of Substantive Rights.  This
Exhibit A does not waive any rights or remedies available under applicable
statutes or common law.  However, it does waive Participant’s right to pursue
those rights and remedies in a judicial forum.  By signing the Agreement and the
acknowledgment at the end of this Exhibit A, the undersigned Participant
voluntarily agrees to arbitrate his or her claims covered by this Exhibit A.

 

4.                                      Time Limit to Pursue Arbitration;
Initiation: To ensure timely resolution of disputes, Participant and the Company
must initiate arbitration within the statute of limitations (deadline for
filing) provided for by applicable law pertaining to the claim.  The failure to
initiate arbitration within this time limit will bar any such claim.  The
parties understand that the Company and Participant are waiving any longer
statutes of limitations that would otherwise apply, and any aggrieved party is
encouraged to give written notice of any claim as soon as possible after the
event(s) in dispute so that arbitration of any differences may take place
promptly.  The parties agree that the aggrieved party must, within the time
frame provided by this Exhibit A, give written notice of a claim pursuant to
Section 6 of the Agreement.  In the event such notice is to be provided to the
Company, the Participant shall provide a copy of such notice of a claim to the
Company’s Executive Vice President and General Counsel.  Written notice shall
identify and describe the nature of the claim, the supporting facts and the
relief or remedy sought.

 

5.                                      Selecting an Arbitrator: This Exhibit A
mandates Arbitration under the then current rules of the Judicial Arbitration
and Mediation Service (JAMS) regarding employment disputes.  The arbitrator
shall be either a retired judge or an attorney experienced in employment law and
licensed to practice in the state in which arbitration is convened. 

 

9

--------------------------------------------------------------------------------


 

The parties shall select one arbitrator from among a list of three qualified
neutral arbitrators provided by JAMS.  If the parties are unable to agree on the
arbitrator, each party shall strike one name and the remaining named arbitrator
shall be selected.

 

6.                                      Representation/Arbitration Rights and
Procedures:

 

a.              Participant may be represented by an attorney of his/her choice
at his/her own expense.

 

b.              The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable.  In all cases, this Exhibit A
shall provide for the broadest level of arbitration of claims between the
Company and Participant under Nevada or applicable federal law.  The arbitrator
is without jurisdiction to apply any different substantive law or law of
remedies.

 

c.               The arbitrator shall have no authority to award non-economic
damages or punitive damages except where such relief is specifically authorized
by an applicable state or federal statute or common law.  In such a situation,
the arbitrator shall specify in the award the specific statute or other basis
under which such relief is granted.

 

d.              The applicable law with respect to privilege, including
attorney-client privilege, work product, and offers to compromise must be
followed.

 

e.               The parties shall have the right to conduct reasonable
discovery, including written and oral (deposition) discovery and to subpoena
and/or request copies of records, documents and other relevant discoverable
information consistent with the procedural rules of JAMS.  The arbitrator shall
decide disputes regarding the scope of discovery and shall have authority to
regulate the conduct of any hearing and/or trial proceeding.  The arbitrator
shall have the right to entertain a motion to dismiss and/or motion for summary
judgment.

 

f.                The parties shall exchange witness lists at least 30 days
prior to the trial/hearing procedure.  The arbitrator shall have subpoena power
so that either Participant or the Company may summon witnesses.  The arbitrator
shall use the Federal Rules of Evidence.  Both parties have the right to file a
post hearing brief.  Any party, at its own expense, may arrange for and pay the
cost of a court reporter to provide a stenographic record of the proceedings.

 

g.               Any arbitration hearing or proceeding shall take place in
private, not open to the public, in Las Vegas, Nevada.

 

7.                                      Arbitrator’s Award: The arbitrator shall
issue a written decision containing the specific issues raised by the parties,
the specific findings of fact, and the specific conclusions of law.  The award
shall be rendered promptly, typically within 30 days after conclusion of the
arbitration hearing, or the submission of post-hearing briefs if requested.  The
arbitrator may not award any relief or remedy in excess of what a court could
grant under applicable law.  The arbitrator’s decision is final and binding on
both parties.  Judgment

 

10

--------------------------------------------------------------------------------


 

upon an award rendered by the arbitrator may be entered in any court having
competent jurisdiction.

 

a.              Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Exhibit A and to enforce an
arbitration award.

 

b.              In the event of any administrative or judicial action by any
agency or third party to adjudicate a claim on behalf of Participant which is
subject to arbitration under this Exhibit A, Participant hereby waives the right
to participate in any monetary or other recovery obtained by such agency or
third party in any such action, and Participant’s sole remedy with respect to
any such claim shall be any award decreed by an arbitrator pursuant to the
provisions of this Exhibit A.

 

8.                                      Fees and Expenses: The Company shall be
responsible for paying any filing fee and the fees and costs of the arbitrator;
provided, however, that if Participant is the party initiating the claim,
Participant will contribute an amount equal to the filing fee to initiate a
claim in the court of general jurisdiction in the state in which Participant is
(or was last) providing services to the Company.  Participant and the Company
shall each pay for their own expenses, attorney’s fees (a party’s responsibility
for his/her/its own attorney’s fees is only limited by any applicable statute
specifically providing that attorney’s fees may be awarded as a remedy), and
costs and fees regarding witness, photocopying and other preparation expenses. 
If any party prevails on a statutory claim that affords the prevailing party
attorney’s fees and costs, or if there is a written agreement providing for
attorney’s fees and/or costs, the arbitrator may award reasonable attorney’s
fees and/or costs to the prevailing party, applying the same standards a court
would apply under the law applicable to the claim(s).

 

9.                                      The arbitration provisions of this
Exhibit A shall survive the cessation of Participant’s service with the Company
and the expiration of the Agreement.  These arbitration provisions can only be
modified or revoked in a writing signed by both parties and which expressly
states an intent to modify or revoke the provisions of this Exhibit A.

 

10.                               The arbitration provisions of this Exhibit A
do not alter or affect the termination provisions of this Agreement.

 

11.                               Capitalized terms not defined in this Exhibit
A shall have the same definition as in the Agreement to which this is Exhibit A.

 

12.                               If any provision of this Exhibit A is adjudged
to be void or otherwise unenforceable, in whole or in part, such adjudication
shall not affect the validity of the remainder of Exhibit A.  All other
provisions shall remain in full force and effect.

 

11

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

BOTH PARTIES ACKNOWLEDGE THAT:  THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

 

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury.  It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law.  Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

 

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

 

*         *         *

 

[The remainder of this page is left blank intentionally.]

 

12

--------------------------------------------------------------------------------